SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decision in Williams v. Principi, 02-1046 (March 21, 2003), and remand for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).* James L. Williams responds, stating “my position is affirmative relief.”
Upon consideration thereof,
IT IS ORDERED THAT:
The Secretary’s motion to vacate and remand is granted.

 Before filing the motion to vacate and remand, the Secretary moved to continue the stay in this appeal. That motion is granted.